 Case: 5:20-cv-00432-HRW Doc #: 11 Filed: 11/05/20 Page: 1 of 4 - Page ID#: 57




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                     CENTRAL DIVISION at LEXINGTON

 KENNETH MOBLEY,                           )
                                           )
       Plaintiff,                          )       Civil No. 5: 20-432-HRW
                                           )
 V.                                        )
                                           )
 FAYETTE COUNTY DETENTION                  )    MEMORANDUM OPINION
 CENTER, et al.,                           )        AND ORDER
                                           )
       Defendants.                         )

                                *** *** *** ***

      Plaintiff Kenneth Mobley has filed a motion to amend his complaint. [D. E.

No. 10] Rule 15 of the Federal Rules of Civil Procedure provides that a plaintiff is

entitled to amend his pleading once as a matter of right if done within twenty-one

days after a responsive pleading is required. Fed. R. Civ. P. 15(a)(1)(B); Pertuso v.

Ford Motor Credit Co., 233 F.3d 417, 421 (6th Cir. 2000). Because the defendants

have not yet been served with process, Mobley is entitled to amend his complaint as

a matter of right. His motion to do so will therefore be granted and his tendered

amended complaint will be filed into the record.

      Mobley’s amended complaint is before the Court for initial screening. Hill v.

Lappin, 630 F. 3d 468, 470-71 (6th Cir. 2010). Mobley identifies three defendants

in his new complaint: “Director Farmer,” “Officer Jones,” and the Fayette County

                                         1
 Case: 5:20-cv-00432-HRW Doc #: 11 Filed: 11/05/20 Page: 2 of 4 - Page ID#: 58




Detention Center. [D. E. No. 10 at 1] Mobley expressly disavows any desire to

assert claims against officer Lemonds because “he no longer works here.” Id. In

any event, because an amended complaint supersedes the original and officer

Lemonds is not named as a defendant in Mobley’s amended complaint, the claims

against Lemonds will be dismissed.

      Mobley’s amended complaint is handwritten, and like its predecessor can be

hard to follow given the disparate array of topics he discusses. At bottom, however,

Mobley contends at length that FCDC has not taken adequate steps to control the

spread of COVID-19 at the facility, and he seeks release from custody. [D. E. No.

10-1] However, there are numerous problems with Mobley’s submission which

collectively warrant its dismissal.

      First, Mobley’s amended complaint is not completed on a court-approved

form, a requirement of which he has been previously and repeatedly advised.

Second, Mobley did not sign his amended complaint as required by Rule 11(a) of

the Federal Rules of Civil Procedure. Third, as with his original complaint, it is not

clear if Mobley intended to sue FCDC as a defendant. Mobley has previously been

advised that FCDC is not a suable entity, and his claims against it must be dismissed.

Lambert v. Hartman, 517 F.3d 433, 439-40 (6th Cir. 2008).            Fourth, Mobley

identifies director Farmer and officer Jones as defendants, but he makes no

allegations against either of them in the complaint. These claims must therefore be
                                          2
 Case: 5:20-cv-00432-HRW Doc #: 11 Filed: 11/05/20 Page: 3 of 4 - Page ID#: 59




dismissed for failure to state a viable claim for relief. Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009); Hill v. Lappin, 630 F.3d 468, 470 (6th Cir. 2010). Finally, the relief

Mobley seeks – release from custody – may not be pursued or obtained through a

civil rights action. Wilkinson v. Dotson, 544 U.S. 74 (2005) (noting that “a prisoner

in state custody cannot use a § 1983 action to challenge ‘the fact or duration of his

confinement.’ He must seek federal habeas corpus relief (or appropriate state relief)

instead.”) (citations omitted).   Mobley’s amended complaint will therefore be

dismissed.

      Because Mobley’s amended complaint fails to state viable claims against any

of the named defendants and seeks a form of relief unavailable through a civil rights

action, the Court will dismiss his complaint. Should he choose to do so, Mobley

may be able to assert claims related to the conditions of his confinement, but he must

do so after fully and properly exhausting his administrative remedies, and file a

complaint that names viable defendants, includes specific and non-conclusory

allegations against the defendants, and seeks relief permissible in a civil rights

action. Therefore, out of an abundance of caution the Court will dismiss this action

without prejudice to Mobley’s right to file a new civil action.

      Accordingly, it is ORDERED as follows:

      1.     Mobley’s motion to amend his complaint [D. E. No. 10] is GRANTED.


                                          3
 Case: 5:20-cv-00432-HRW Doc #: 11 Filed: 11/05/20 Page: 4 of 4 - Page ID#: 60




      2.    The Clerk of the Court shall FILE Mobley’s tendered amended

complaint [D. E. No. 10-1] into the record.

      3.    Mobley’s amended complaint is DISMISSED without prejudice.

      4.    This action is STRICKEN from the docket.

      This WK day of November, 2020.




                                         4
